Citation Nr: 0327390	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-01 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
chronic lumbosacral strain, S1 radiculopathy and disc bulging 
L4/L5.

2.  Entitlement to an effective date earlier than July 31, 
1997, for a 40 percent rating for chronic lumbosacral strain, 
S1 radiculopathy and disc bulging L4/L5.

3.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from August 1962 to 
August 1965.  

In March 2003, the Board of Veterans' Appeals (Board) began 
further development in this case pursuant to 38 C.F.R. 
§ 19.9.  In May 2003, however, the United States Court of 
Appeals for the Federal Circuit (Court) invalidated 38 C.F.R. 
§ 19.9(a)(2).  Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Consequently, this 
matter must be remanded for consideration of the additional 
evidence developed by the Board.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Court invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a notice under the Veterans 
Claims Assistance Act of 2000 (VCAA) is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development (as detailed below), the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Appellate consideration will be deferred and this case is 
REMANDED for the following actions:


1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  Review the VA and private medical 
records (as well as lay statements) 
associated with the claims file since the 
issuance of the statement of the case 
(SOC) in February 2002.

3.  Ask the veteran for more information 
as to treatment he may have received from 
"Dr. Bidappa," as referenced in lay 
statements from his wife and a friend 
associated with the claims file in 
December 1998.  Make reasonable efforts 
to obtain any records from this health 
care provider, if appropriate.  

4.  With any needed assistance from the 
veteran, seek to obtain the four MRI 
reports (dated between May 2001 and 
December 2002) referenced in the February 
2003 letter from Ronald C. Michels, M.D.

5.  Confirm that the claims file does not 
contain records reflecting treatment of 
the veteran at the Clarksburg VA Medical 
Center (VAMC) following a motor vehicle 
accident in February 2001 (as referenced 
in his letter of April 2002).  If the 
claims file does not include these 
records, make reasonable efforts to 
obtain it or written confirmation that 
they do not exist.    

6.  Obtain the veteran's complete 
clinical records from the VA medical 
facilities in Clarksburg, West Virginia, 
and Pittsburgh, Pennsylvania, dated since 
September 2002.  

7.  Ask the veteran to provide a list of 
the names and addresses of all doctors 
and medical care facilities (hospitals, 
HMOs, etc.) that have treated him since 
September 2002.  Provide him with release 
forms and ask that a copy be signed and 
returned for each health care provider 
identified, and whose treatment records 
are not already contained within the 
claims file.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  Also inform the 
veteran that adjudication of his claims 
will be continued without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.  

8.  Afford the veteran VA orthopedic and 
neurological examination to determine the 
nature and extent of the service-
connected disability from chronic 
lumbosacral strain, S1 radiculopathy and 
disc bulging L4/L5, including whether the 
service-connected disability renders the 
veteran unemployable.  The examiner(s) 
should comment specifically on whether 
the veteran has had incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that have required bed rest 
prescribed by a physician and treatment 
by a physician) and also comment on 
whether the veteran has had chronic 
orthopedic and neurologic manifestations 
(signs and symptoms resulting from 
intervertebral disc syndrome that are 
present constantly, or nearly so).  If 
there are separate orthopedic and 
neurologic manifestations, such separate 
manifestations should be fully described 
and the frequency and duration of 
incapacitating episodes during any 12-
month period since July 1996 should also 
be reported.  The examiners should report 
findings of limitation of motion, 
including limitation of motion due to 
pain, and symptoms compatible with 
sciatic neuropathy.  The claims filed 
should be made available to and reviewed 
by the examiner(s).  All indicated tests 
and diagnostic studies should be 
conducted.  The examiner(s) should also 
comment on degree of the veteran's 
disability from a low back disorder is 
attributable injury(ies) he has sustained 
since his separation from service. The 
examiner(s) should also express an 
opinion concerning whether the veteran's 
service-connected low back disability 
prevents him from securing or following 
substantial gainful employment.  

9.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, including a summary of the 
evidence (including all the records 
associated with the claims file since the 
issuance of the SOC in April 2003) and 
discussion of all pertinent regulations, 
including the VCAA and the most recent 
version of Diagnostic Code 5293.  Allow 
an appropriate period of time for 
response.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


